Citation Nr: 0943326	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  97-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability. 
 
2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1971.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in Nashville, 
Tennessee.  During the course of the appeal, the veteran 
moved to Mexico.  As such, the Houston, Texas RO has assumed 
the handling of the Veteran's claims and is listed on the 
title page of this decision.

This case was remanded by decisions of the Board in November 
1998, July 2000, and September 2003.  

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The record reflects that in its July 2000 remand, the Board 
requested that the Veteran be afforded VA examinations to 
determine the etiology of his reported Meniere's disease and 
bilateral foot disability.  In January and March 2001, the 
Veteran was afforded examinations at the American Embassy in 
Mexico.  Although the examinations were performed, requested 
opinions were not provided.

In March and May 2002, the RO sent letters to the Veteran in 
Mexico informing him that he had been rescheduled for 
additional VA examinations at the Houston, Texas VA Medical 
Center in June 2002.  The Veteran did not appear for the 
scheduled examinations.

The Board most recently remanded the case in September 2003 
to have the appellant scheduled for VA examinations through 
the U. S. Embassy in Mexico where he still resides.  In a 
letter dated in April 2004, the Veteran was informed that he 
would be scheduled for the examinations.  

A letter dated in May 2004 was received from the appellant 
responding to the September 2003 remand clarifying why he did 
not appear for VA examinations in 2002.  He stated that 
although he had received notification that he would be 
scheduled for VA examinations in Houston, neither letter 
contained a date for the examinations.  The Veteran related 
that "Ironically, at this time I was having exams in Mexico 
arranged by the VBA and American Consulate in Guadalajara."  
He further added that "I welcome the opportunity to be 
examined by the physicians at the VAMC Houston.  But it is 
critical that I be given proper notification."  

The record reflects that pursuant to the Board's September 
2003 remand, examinations for the claimed Meniere's disease 
and bilateral foot disability were arranged through the U. S. 
Embassy in Mexico and were conducted at Hospital 
MexicoAmericano in October 2007 and November 2007 
respectively.  In October 2007, Dr. Manuel Rosas Arellano 
diagnosed vestibular neuronitis, noting that the Veteran had 
had consistent dizziness associated with nausea, headaches, 
tinnitus and deafness for more than 10 years.  Dr. Rosas 
Arellano found that this had "[q]uite possibly" developed 
since military service in the Vietnam War.  The Board finds, 
however, that the examination performed for inner ear disease 
lacks clarity.  

The Board also observes that although the foot examiner, A. 
Salas-Sanchez, M.D., provided a comprehensive physical 
examination, he stated in conclusion that he was unable to 
classify the foot disability as service connected because he 
did not have sufficient information about the foot problem 
during the Veteran's army service.  It appears that the 
examiners did not have the Veteran's records for review prior 
to examination as specified in the remand request.  As a 
result, the Board finds that neither foreign examination is 
adequate for VA compensation and pension purposes.  In the 
Informal Hearing Presentation dated in February 2009, the 
Veteran's representative states that remand development 
actions requested by Board had not been substantially 
accomplished.  The Board concurs and finds that re-
examination is indicated.  

The Board observes that in March 2003, the Board internally 
developed the Veteran's claim and requested that his claims 
folder be reviewed by physicians at the Houston VA Medical 
Center for opinions as to the nature and etiology of the 
claimed Meniere's disease and foot disorders.  Subsequent 
thereto in March 2003, the VA examiners indicated that they 
had to actually examine the Veteran before they could render 
the requested opinions.  As noted above, the Veteran stated 
in May 2004 that he welcomed the opportunity to be examined 
at the Houston VA Medical Center and that the only reason he 
did not do in the past was because he was not informed of the 
exact date he was scheduled to appear.  Under the 
circumstances, the Board will provide the Veteran another 
opportunity to report for VA examination at the Houston VA.  
A copy of notification of the examinations and date he is 
scheduled to report must be incorporated into the claims 
folder.  If telephone contact is made, a Report of Contact 
should also be made a part of the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled 
for an examination of the feet.  
The claims file must be made 
available to and be reviewed by the 
examiner.  The examination report 
should reflect consideration of the 
Veteran's medical history, current 
complaints, and other assertions, 
etc.  Based on a thorough review of 
the evidence and physical 
examination, the examiner should 
provide an opinion as to whether it 
is at least as likely as not 
(probability of 50 percent), or 
less likely than not (probability 
less than 50 percent) that current 
bilateral foot disability is of 
service onset, or whether it is 
more likely of post service onset 
and unrelated to active duty.  

2.  The veteran should be afforded 
an examination by an appropriate 
examiner to determine whether he 
now has inner ear disease, 
including Meniere's, that is 
related to service.  All indicated 
tests and studies should be 
performed and all findings should 
be reported in detail.  The claims 
folder should be made available to 
the examiner for review in 
conjunction with the examination.  
The examination report should 
include a discussion of the 
veteran's documented clinical 
history and assertions.  The 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) 
that the Veteran has an inner ear 
problem, including Meniere's 
disease, that is related to service 
or service-connected hearing loss, 
or whether it is more likely of 
post service onset and unrelated to 
active duty.  

The findings and well-rationalized 
opinions to the questions presented 
should be set forth in detail in 
narrative reports.

3.  A copy of notification of the 
examinations and/or any Report of 
Contact must be made a part of the 
record. 

4.  The Veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. 

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


